Order filed, July 18, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00620-CV
                                    ____________

   THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER HOUSTON,
                           Appellant

                                             V.

                RUSSELL DESOTO AND JUDY DESOTO, Appellee


                       On Appeal from the 152nd District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2009-61332


                                         ORDER

       The reporter’s record in this case was due July 9, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Cynthia Martinez Montalvo, the official court reporter, to file the
record in this appeal within 10 days of the date of this order.

                                      PER CURIAM